Citation Nr: 0105658	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In his notice of disagreement with the March 
1999 denial, the veteran indicated that his hearing loss 
disorder had been diagnosed as mastoiditis, but the issue of 
the veteran's entitlement to service connection for 
mastoiditis was not thereafter adjudicated by the RO.  Such 
issue is therefore referred to the RO for appropriate 
development and initial consideration.


REMAND

The basis of the RO's rating decision in March 1999, wherein 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied, was that the claim 
advanced was not well grounded under the provisions of 
38 U.S.C.A. § 5107(a) then in effect.  Such basis was 
reiterated in a statement of the case of March 1999 and a 
supplemental statement of the case of April 2000. 

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
it would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Rather, a remand in this case is 
required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

The record also reflects that the veteran in his notice of 
disagreement of September 1999 indicated that attending 
physicians had informed him that his hearing loss could have 
definitely been the result of an in-service grenade 
explosion.  While the veteran therein stated that was going 
to attempt to secure supportive medical evidence, no opinion 
from any medical professional is currently on file that 
specifically links the veteran's claimed hearing loss to in-
service acoustic trauma.  Efforts to learn the identity of 
those physicians referred to by the veteran in his September 
1999 notice of disagreement and the need to obtain supporting 
statements from each physician falls within the Board's duty-
to-assist obligation.

It is also noted that the veteran has not to date been 
afforded a VA medical examination to determine the degree to 
which his auditory acuity is diminished, see 38 C.F.R. 
§ 3.385, and the relationship, if any, between the veteran's 
hearing loss and in-service acoustic trauma or other event in 
service.  As such, further medical input would be of 
assistance.  

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
bilateral hearing loss.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated since 
service; letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of the claimed bilateral 
hearing loss.

3.  The veteran should be requested to 
provide a statement concerning any post-
service exposure to noise, such as during 
the pursuit of hobbies.  Permission to 
send this information to any medical 
professional that has linked the 
veteran's hearing loss to in-service 
acoustic trauma should be obtained.  
Inquiry should be made of the veteran as 
to whether any Social Security benefits 
he is receiving is based on age or 
disability.  If based on disability, the 
medical records and any administrative 
decision should be obtained from the 
Social Security Administration.

4.  Another attempt should be made to 
obtain the veteran's service medical 
records.  All efforts to obtain same 
should be documented.

5.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for hearing 
loss of either ear before, during, and 
after his discharge from military 
service, to include the names and 
addresses of those physicians to whom he 
refers in his notice of disagreement of 
September 1999 as having linked his 
hearing loss to an in-service grenade 
explosion.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  Direct contact 
should also be made by RO personnel with 
any and all medical professionals whom 
the veteran indicates linked his hearing 
loss to an in-service grenade explosion 
in order to obtain their statements and 
each should, after reviewing the 
veteran's account of noise exposure post-
service, be asked to respond to the query 
of whether it is at least as likely as 
not that any acoustic trauma to which the 
veteran was exposed in service was the 
cause of his hearing loss.  The basis of 
any such opinion must also be fully 
noted.  All VA treatment records, not 
already on file, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

6.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological examination, for the purpose 
of determining the severity and etiology 
of the veteran's claimed bilateral 
hearing loss.  The veteran's claims 
folder in its entirety is to be furnished 
to each examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth. 

It is requested that the otolaryngologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that hearing loss 
of one or both of the veteran's 
ears is the result of acoustic 
trauma occurring in service or 
any other in-service event?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If the reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examinations for any and all needed 
action.  

8.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA and all pertinent case law.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



